Case 2:18-cv-00491-JRG-RSP Document 190 Filed 02/11/20 Page 1 of 7 PageID #: 7396



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

  UNILOC 2017 LLC,                     §
                                       §   Civil Action Nos. 2:18-cv-491-JRG-RSP
                 Plaintiff             §                     2:18-cv-492-JRG-RSP
                                       §                     2:18-cv-497-JRG-RSP
                                       §                     2:18-cv-501-JRG-RSP
                                       §                     2:18-cv-550-JRG-RSP
                                       §                     2:18-cv-551-JRG-RSP
                                       §
        v.                             §   JURY TRIAL DEMANDED
                                       §
  GOOGLE LLC,                          §
                                       §
                 Defendant.
                                       §
                                       §

   DEFENDANT GOOGLE LLC’S OPPOSITION TO PLAINTIFF UNILOC 2017, LLC’S
                  MOTION TO COMPEL DISCOVERY
Case 2:18-cv-00491-JRG-RSP Document 190 Filed 02/11/20 Page 2 of 7 PageID #: 7397



  I.     INTRODUCTION

         Uniloc’s motion to compel Google’s communications with third parties in connection

  with subpoenas rests on a narrow theory of relevance: that such communications may be

  “relevant to the issue of whether Google was sufficiently diligent in seeking such discovery” in

  relation to Google’s supplementation of its invalidity contentions. (Mot. at 1.) Here, however,

  there are no pending motions for leave to supplement invalidity contentions. In addition,

  Google’s prior motions for leave to supplement its invalidity contentions in these cases did not

  rely on discovery from third parties. See 497 case, Dkt. 80; 550 case, Dkt. 91. If Google sought

  to amend its contentions, it would willingly produce communications with related third parties as

  it has agreed to do in other cases. But without any such motion, or even the suggestion of such a

  motion, Google’s diligence in seeking third-party discovery is not relevant to either party’s

  claims or defenses in these cases.

         To the extent Uniloc seeks third party communications beyond prior artists, it has

  articulated no reason that such communications are relevant. See Advanced Tech. Incubator, Inc.

  v. Sharp Corp., No. 2:07-CV-468, 2009 WL 4432569, at *3 (E.D. Tex. July 29, 2009) (rejecting

  a party’s request that its opponent “produce any post-filing communications with . . . third parties

  unless [it] establishes an adequate basis for asserting privilege over such documents” as being

  “overly broad” and not a “proper request for discovery”).

         In short, Uniloc’s motion fails to identify how any of Google’s communications with

  third parties are relevant to a claim or defense of a party in this case. Ordering their production

  would impose a needless burden on Google and its outside counsel while the parties are busy

  trying to complete discovery. Google respectfully requests Uniloc’s motion be denied.




                                                  -1-
Case 2:18-cv-00491-JRG-RSP Document 190 Filed 02/11/20 Page 3 of 7 PageID #: 7398



  II.    BACKGROUND

         Between July 15 and July 22, 2019, Google subpoenaed the following third parties in the

  491 case regarding their prior art systems: Cornell University (CU-SeeMe), Microsoft (Microsoft

  NetMeeting), Polycom (the Polycom ViewStation MP, the PictureTel SwiftSite, the PictureTel

  Concorde 4500, and the PictureTel Venue 2000), and Cisco (Tandberg Vision 5000). Google has

  additionally subpoenaed other third parties in connection with non-prior-art issues, including:

  U.S. Philips Corporation (in the 491, 492, 497, 501, 550, and 551 cases), Philips N.A. LLC (in

  the 491, 492, 497, 501, 550, and 551 cases),1 and MPEG LA LLC (in the 497, 501, 550 and 551

  cases). Google has produced all documents received to date from the subpoenaed third parties.

  Google has neither filed, nor contemplated filing, a motion for leave to supplement its invalidity

  contentions based on third-party discovery. Google’s motion for leave to amend its invalidity

  contentions in the 497 and 550 cases did not depend on materials uncovered from subpoenas to

  third parties. In other cases where Google has sought to amend its invalidity contentions, Uniloc

  has requested, and Google has produced, its communications with relevant third parties so that

  Uniloc may assess Google’s diligence in seeking the discovery.

  III.   ARGUMENT

         Uniloc fails to establish that any of the requested communications with third parties are

  relevant to either party’s claims or defenses in this case. Uniloc’s theory of relevance for prior

  artists is based on the specter of Google seeking to amend its invalidity contentions, but that has

  not happened as a result of materials obtained from subpoenaed third parties in these cases. And

  to the extent Uniloc seeks communications with third parties beyond prior artists, it has failed to



  1
    Google’s requests to U.S. Philips Corporation and Philips N.A. LLC included a request
  regarding a Philips Trimedia Chip TM3270 prior art system, but that request only related to the
  500 case, which is stayed.


                                                  -2-
Case 2:18-cv-00491-JRG-RSP Document 190 Filed 02/11/20 Page 4 of 7 PageID #: 7399



  identify any reason at all that those communications may be relevant. Uniloc’s motion should be

  denied.

            A.     Third Party Communications Associated with Subpoenas Regarding Prior
                   Art

            Uniloc’s motion is premised on its belief that “Google has shown a pattern of attempting

  to supplement its invalidity contentions in this litigation.” (Mot. at 1.) To be sure, Google has

  sought to amend its invalidity contentions in some cases to add prior art obtained through third

  party subpoenas. If it had done so here, Google’s communications with the recipient of the

  subpoena might be relevant to Google’s motion to amend because under the Local Patent Rules,

  leave to amend or supplement invalidity contentions may be made “only upon a showing of good

  cause.” P.R. 3-6(b). The Federal Circuit has stated that “‘good cause’ requires a showing of

  diligence.” O2 Micro Int’l Ltd. v. Monolithic Power Sys., Inc., 467 F.3d 1355, 1366 (Fed. Cir.

  2006). As part of this diligence, the Court and parties consider communications regarding “a

  party’s diligence in discovering [a reference].” Invensys Sys., Inc. v. Emerson Elec. Co., No.

  6:12-cv-799, 2014 WL 12598865, at *3 (E.D. Tex. Dec. 3, 2014) (citing Symantec Corp. v.

  Acronis Corp., No. 11-5310, 2013 WL 5368053, at *5 (N.D. Cal. Sept. 25, 2013) (internal

  quotations omitted)). Accordingly, Google has produced its communications with third parties

  where it seeks to amend its invalidity contentions based on materials obtained through

  subpoenas—so that Uniloc may assess Google’s diligence. If Google seeks to amend its

  invalidity contentions here based on materials discovered through subpoenas, it will do the same.

            Although Google has previously moved for leave to supplement invalidity contentions in

  the 497 and 550 cases, there are no such motions currently pending. Moreover, the prior motions

  for leave to supplement were not based on any third-party discovery. Accordingly, the issue of

  Google’s diligence in seeking and discovering prior art is not relevant to any claim or defense at



                                                  -3-
Case 2:18-cv-00491-JRG-RSP Document 190 Filed 02/11/20 Page 5 of 7 PageID #: 7400



  issue in this case. Uniloc should not be granted blanket access to counsel’s correspondence when

  it is not relevant to the case.

          Uniloc’s focus on Google’s assertion that “communications between its outside counsel

  and third-parties fall under the ESI Order” is misplaced. The question of whether

  communications fall under the ESI Order is inapposite because the communications are not

  relevant in these cases. Thus, whether or not the ESI order technically applies, the Court should

  deny Uniloc’s motion because the requested discovery is not relevant.

          B.      Subpoenas to Third Parties on Other Issues

          Though Uniloc’s motion is premised on the specter of Google amending its invalidity

  contentions, Uniloc ultimately broadens its request to include communications with all third

  parties Google has subpoenaed in this case. That request is not supported by even the weak

  argument Uniloc makes for production of communications with prior artists. As to other third

  parties subpoenaed by Google, such as prior owners of the asserted patents, Uniloc’s motion

  offers no justification at all for the relevance of their communications with Google’s counsel.

  And there is none. Diligence does not factor into any issue related to the non-prior-art, third-

  party subpoenas. Compelling Google to produce such communications would only impose

  additional burdens on Google and its outside counsel. For example, Uniloc specifically requests

  communications with Philips North America (in the 491, 492, 497, 501, and 550 cases), U.S.

  Philips (in the 491, 492, 497, 501, 550, and 551 cases), and MPEG LA (in the 497, 501, 550, and

  551 cases). However, Uniloc provides no explanation for why these communications are

  allegedly relevant. Therefore, Uniloc has not met its burden to show that these communications

  are within the scope of discovery. See SSL Servs., LLC v. Citrix Sys., Inc., No. 2:08-cv-158-TJW,

  2010 WL 547478, at *2 (E.D. Tex. Feb. 10, 2010) (“Once the moving party establishes that the

  materials requested are within the scope of permissible discovery, the burden shifts to the party


                                                 -4-
Case 2:18-cv-00491-JRG-RSP Document 190 Filed 02/11/20 Page 6 of 7 PageID #: 7401



  resisting discovery to show why the discovery is irrelevant, overly broad, or unduly burdensome

  or oppressive, and thus should not be permitted.”). For these reasons, the Court should deny

  Uniloc’s motion for production of all communications related to third party subpoenas.

  IV.     CONCLUSION

          For the foregoing reasons, Google respectfully requests that the Court deny Uniloc’s

  motion in its entirety.




  DATED: February 11, 2020                Respectfully submitted,

                                          By: /s/ Robert Unikel
                                              Robert Unikel
                                              robertunikel@paulhastings.com
                                              Michelle Marek Figueiredo (IL Bar #6297112)
                                              michellemarek@paulhastings.com
                                              Matthew Richard Lind (IL Bar #6327241)
                                              mattlind@paulhastings.com
                                              John A. Cotiguala (IL Bar #6311056)
                                              johncotiguala@paulhastings.com
                                              PAUL HASTINGS LLP
                                              71 South Wacker Dr., 45th Floor
                                              Chicago, IL 60606
                                              Telephone: (312) 499-6000
                                              Facsimile: (312) 499-6100

                                               Elizabeth L. Brann (CA Bar #222873)
                                               elizabethbrann@paulhastings.com
                                               Ariell Nicole Bratton (CA Bar #317587)
                                               ariellbratton@paulhastings.com
                                               PAUL HASTINGS LLP
                                               4747 Executive Drive, 12th Floor
                                               San Diego, CA 92121
                                               Telephone: (858) 458-3000
                                               Facsimile: (858) 458-3005

                                               Robert Laurenzi (NY Bar #3024676)
                                               robertlaurenzi@paulhastings.com
                                               PAUL HASTINGS LLP
                                               200 Park Avenue, 26th Floor
                                               New York, NY 10166


                                                -5-
Case 2:18-cv-00491-JRG-RSP Document 190 Filed 02/11/20 Page 7 of 7 PageID #: 7402



                                              Telephone: (212) 318-6000
                                              Facsimile: (212) 318-6100

                                              Michael E. Jones
                                              State Bar No. 10929400
                                              mikejones@potterminton.com
                                              E. Glenn Thames, Jr.
                                              State Bar No.00785097
                                              glennthames@potterminton.com
                                              Patrick C. Clutter
                                              State Bar No. 24036374
                                              patrickclutter@potterminton.com
                                              POTTER MINTON, P.C.
                                              110 N. College Ave., Suite 500
                                              Tyler, Texas 75702
                                              Telephone: (903) 597-8311
                                              Facsimile: (903) 593-0846

                                              Attorneys for Defendant Google LLC



                                CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document was filed

  electronically in compliance with Local Rule CV-5 on February 11, 2020. As of this date, all

  counsel of record had consented to electronic service and are being served with a copy of this

  document through the Court’s CM/ECF system under Local Rule CV-5(a)(3)(A).

                                                      /s/ Robert Unikel
                                                     Robert Unikel




                                               -6-
